NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  08/19/2022.  Claims 1-27 are pending in the Application, of which Claims 1 and 18 are independent. 
Continuity/Priority Information 
The present Application 17115776, filed 12/08/2020 Claims Priority from Provisional Application 62945879, filed 12/09/2019.

 Drawings
The drawings, “Replacement Sheets” for Figs. 1-2, received on 08/19/2022 are acceptable. 
Allowable Subject Matter
 Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance:   
During the interview on August 15, 2022, Applicant’s representative, Eric Keller, with the Examiner discussed the amendment to the drawings for FIGS. 1 & 2 related to the rejection of Claims under 112b, second paragraph.  Applicant argued that D’ Abreu does not disclose “a checker core configured to receive committed instruction packets from the processor core and check the committed instruction packets for errors,” as recited in claim 1, with the Examiner reserving the right to consider the arguments in writing and/or conduct further search.
The prior art of record fails to anticipate or render obvious, an integrated circuit for executing instructions, as recited among other limitations in the independent Claim 1,  “a checker core configured to receive committed instruction packets from the processor core and check the committed instruction packets for errors, wherein the checker core configured to utilize a memory pathway of the processor core to access the outer memory system by receiving instructions and data read from the outer memory system as portions of committed instruction packets from the processor core”.
Independent Claim 18, recites among other limitations, “executing, using the checker core, the instruction to obtain one or more results; comparing, using the checker core, the one or more results to corresponding data of the committed instruction packet; and responsive to a mismatch between the one or more results and the corresponding data of the committed instruction packet, invoking a response to a detected error”.
Consequently, Claims 1-27 are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 9, 2022
Non-Final Rejection 20220909
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov